—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Demakos, J.), rendered May 17, 1993, convicting him of criminal sale of a controlled substance in the third degree (four counts), criminal possession of a controlled substance in the third degree, and criminal possession of a controlled *733substance in the fifth degree, after a nonjury trial, and imposing sentence.
Ordered that the judgment is affirmed.
The main witness for the prosecution was a police officer who testified that he had observed the defendant sell several vials of what was believed to be cocaine to four different buyers. Other police witnesses testified as to the apprehension of the four buyers, and as to the seizure from them of the vials of cocaine which had been just sold to them. Contrary to the defendant’s contention, the evidence was both legally and factually sufficient to support the verdict reached by the trial court (see generally, People v Ward, 191 AD2d 661; People v Johnson, 152 AD2d 598; People v Ayala, 149 AD2d 518). Lawrence, J. P., Ritter, Friedmann and Krausman, JJ., concur.